     Case 2:20-cv-11659-PA-AFM Document 21 Filed 03/10/21 Page 1 of 1 Page ID #:71  JS-6


1
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
2

3
     DREW MOORE, individually and on               )   Case No.
4
     behalf of all others similarly situated,      )
5                                                  )    2:20-cv-11659-PA-AFMx
                      Plaintiff,                   )
6
                                                   )
7          vs.                                     )   ORDER TO DISMISS WITH
                                                   )   PREJUDICE AS TO PLAINTIFF
8
     STEEL SUPPLEMENTS, INC., and                  )   AND WITHOUT PREJUDICE AS
9    DOES 1-10, inclusive, and each of             )   TO CLASS CLAIMS.
10   them,                                         )
                                                   )
11
                                                   )
12                    Defendant.
13

14
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
15
     this matter is dismissed in its entirety with prejudice as to the named Plaintiff , and
16
     without prejudice as to the Putative Class alleged in the complaint, pursuant to
17
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own

18
     costs and attorneys’ fees.
19

20                                              Dated this ____________________
                                                             March 10, 2021
21

22

23
                                                 _______________________________
24
                                                  Honorable Judge Percy Anderson
25

26

27

28




                                     [Proposed]Order to Dismiss - 1
